Citation Nr: 0623910	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for scars of the left 
forearm, right upper arm, right hand, and left knee.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for bilateral knees, 
right hip and back disabilities.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a dental 
disability.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board notes that originally included in the appeal was 
the issue of entitlement to service connection for facial 
scars, including tongue and dental issues.  By a March 2006 
rating decision, the RO granted service connection for facial 
and tongue scars, residuals of fracture zygomatic arch and 
assigned a 10 percent disability rating effective July 16, 
2001.  As the issue of service connection for dental issues 
was not included in the grant of service connection, it 
remains on appeal.  

The Board also notes that the veteran submitted a VA Form 21-
4138 in July 2001 which included the issue of service 
connection for speech problems.  This issue, however, remains 
unadjudicated; therefore, it is being referred back to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran entered active duty with pre-existing scars 
of the right upper arm, left forearm, right hand, and left 
knee; the pre-existing scars were not aggravated during 
service.

2.  The veteran does not have blurred vision that is related 
to active service.

3.  The veteran does not have a sinus disability that is 
related to active service.

4.  The veteran does not have a bilateral knee, right hip or 
back disability that is related to active service.

5.  The veteran does not have arthritis that is related to 
active service or related to service-connected disability.

6.  Service dental records do not show that the veteran's 
dental disability is due to bone loss of the mandible or 
maxilla or dental trauma.


CONCLUSIONS OF LAW

1.  Scars of the right upper arm, left forearm, right hand, 
and left knee were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306(b) (2005).

2.  Blurred vision was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3. A sinus disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  A bilateral knee disability, a right hip disability, and 
a back disability were not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Arthritis was not incurred in or aggravated by service 
and is not causally related to service-connected disability. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).

6.  A dental disability was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 4.150 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  However, In March 2006, the RO 
sent a letter to the veteran informing him how disability 
ratings and effective dates are assigned for service 
connected disabilities.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examinations in March 2006.  
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131 ; 38 C.F.R. § 3.303(a).  

a.	Scars

The veteran seeks service connection for scars of the right 
upper arm, left forearm, right hand, and left knee as a 
result of a February 1964 automobile accident.   

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

The service medical records indicate that the September 1960 
Report of Medical examination at enlistment was abnormal for 
identifying body, scars, and tattoos.  The examiner described 
an anterior 1-inch left knee scar, a posterior 1-inch 
vaccination scar on the upper arm, a posterior 2-inch left 
forearm scar, and a posterior 1-inch right hand scar.  Thus, 
the presumption of soundness is not at issue in regards to 
the veteran's claim for left knee, right upper arm, left 
forearm, and right hand scars as they were noted at the time 
of the examination upon entrance into service.   

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Thus, the question before the Board to decide is whether the 
veteran's pre-service right upper arm, left forearm, right 
hand, and left knee scars worsened during service and, if so, 
whether any increase in severity of these scars was beyond 
their natural progression.

Service medical records indicate that the veteran was a 
passenger in a vehicle which was involved in an accident on 
February 12, 1964.  When he was initially evaluated in the 
emergency room, the veteran was noted to have swelling of 
entire right upper eyelid; large, deep lacerations of the 
right cheek extending into buccal mucosa; bleeding from both 
nostrils; septum deviated to the right tongue lacerated 
through and through; and laceration and swelling of the left 
knee.  

The Board notes that the veteran's September 1964 Report of 
Medical Examination at separation noted an anterior 1-inch 
scar on the left knee, a posterior 1-inch scar on the right 
upper arm, a posterior  2-inch scar on the left forearm, and 
a posterior 1-inch scar on the right hand.  Under the summary 
of defects and diagnoses, the examiner noted identifying body 
marks, scars, and tattoos were not considered disabling.  In 
addition, the service medical records are absent complaints 
of or treatment for any of these scars during service.  Thus, 
the Board finds that the evidence weighs against a finding 
that the right upper arm, left forearm, right hand, and left 
knee scars underwent an increase in severity; and, thus, were 
not aggravated by service.  

In the absence of evidence that a right upper arm scar, a 
left forearm scar, a right hand scar, or a left knee scar 
were aggravated by the veteran's military service, a 
preponderance of the evidence is against establishing service 
connection for any of these scars.  38 C.F.R. § 3.303 

b.	Blurred vision

The veteran seeks service connection for blurred vision as a 
result of a February 1964 automobile accident.   

The veteran's service medical indicate that in September 
1962, the veteran presented with complaints that his eyes 
were sensitive to light for two weeks.  As noted above, the 
veteran was a passenger in a vehicle which was involved in an 
accident on February 12, 1964.  When he was initially 
evaluated in the emergency room, the veteran was noted to 
have swelling of the right upper eyelid.  Several days later, 
and after the edema had subsided, an incision was made over 
the right eyebrow to expose a markedly depressed right zygoma 
which was subsequently surgically elevated.  In April 1964, 
the veteran presented with complaints of some diplopia in 
upper field of gaze.  An ophthalmology examination revealed 
no sufficient ocular sequelae.  

The Board cannot conclude a "chronic" vision condition was 
incurred during service based on treatment on one occasion 
when the treatment indicated no ocular sequelae.  The 
September 1964 Report of Medical Examination at separation 
evaluated the veteran's eyes as normal; and vision was 
reported to be 20/20 in both eyes.  In addition, there is no 
evidence of blurred vision until the veteran complained in 
July 2001 of blurred vision for thirty-five years.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  Therefore, the single instance of 
complaints during service of double vision must have been an 
acute and transitory condition, since no further problems are 
reported until many years after service.  

Service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The questions before the Board are whether the veteran has a 
current vision disability; and if so, whether there is 
medical evidence of a relationship between the current 
disability and military service.  

However, no medical professional has ever related any eye 
condition, to include blurred vision, to the veteran's 
military service.  In fact, the veteran was afforded a VA eye 
examination in March 2006 which assessed the veteran with 
refractive error with normal vision with glasses, mild 
cataracts not visually significant, history of facial 
fracture and trauma with no ocular manifestation, and 
paravenous hypertrophy most likely associated and related to 
hypertension.  Thus, the examiner noted no ocular 
manifestation resulting from the February 1964 automobile 
accident.

In the absence of competent medical evidence that a vision 
disability currently exists and that it was caused by or 
aggravated by the veteran's military service, a preponderance 
of the evidence is against establishing service connection 
for blurred vision.  38 C.F.R. § 3.303. 

c.	Sinus

The veteran seeks service connection for sinus problems as a 
result of a February 1964 automobile accident.   

As noted above, service medical records indicate that the 
veteran was a passenger in a vehicle which was involved in an 
accident on February 12, 1964.  When he was initially 
evaluated in the emergency room, the veteran was noted to 
have large, deep lacerations of right cheek extending into 
buccal mucosa, bleeding from both nostrils, and deviated 
septum.  The lacerations of the opening extending from the 
right oral vestibule communicating with the right maxillary 
sinus and nostril was sutured.  

However, the Board cannot conclude a "chronic" condition 
was incurred during service as treatment on this one occasion 
does not indicate a chronic sinus disorder.  On the clinical 
examination for separation from service, the veteran's 
sinuses were evaluated as normal.

In addition, the medical evidence does not show post-service 
treatment or diagnosis of sinus problems.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  In addition, no medical professional has 
ever related a sinus condition to the appellant's military 
service.  The Board notes that the veteran was afforded a VA 
examination in March 2006.  The veteran complained of non-
seasonal intermittent congestion that occurs throughout the 
year.  The nasal examination was normal.  The nose and 
nasopharynx examinations were all within normal limits.  
Based on the veteran's complaints, the examiner noted that it 
was his opinion that the veteran has had non-allergic 
rhinitis for the past 10 to 20 years and opined that it was 
at least as likely that this was not related to his facial 
injury as it was equally symptomatic on both sides of the 
nose and his injury was pretty much limited to the right 
side.  

Therefore, the single instance of treatment during service 
for a sinus problem must have been an acute and transitory 
condition, since no further problems are reported until many 
years after service.  

In the absence of competent medical evidence that a chronic 
sinus disability exists and it was caused by or aggravated by 
the veteran's military service, and competent medical 
evidence that a current sinus disorder not related to 
service, a preponderance of the evidence is against 
establishing service connection for a sinus disability.  38 
C.F.R. § 3.303. 

d.	Bilateral knees, right hip and back

The veteran seeks service connection for a bilateral knee 
disability, right hip disability, and back disability as a 
result of a February 1964 automobile accident.

With respect to the veteran's knees, as noted above, service 
medical records indicate that the veteran was a passenger in 
a vehicle which was involved in an accident on February 12, 
1964.  When he was initially evaluated in the emergency room, 
the veteran was noted to have laceration and swelling of the 
left knee.  The March 1964 Clinical Record indicated that the 
veteran sustained contusions and abrasions of both knees.  X-
rays of both knees revealed no fractures.  In March 1964, the 
veteran presented with complaint of left knee swelling.  An 
orthopedic consultation revealed a small asymptomatic mass on 
the lateral aspect of the left knee which arose shortly after 
automobile accident.  No knee swelling, pain or locking was 
noted.  The examiner noted it was probably a cyst of the 
lateral meniscus and advised the veteran to return in 4 
weeks.  In April 1964, the veteran presented with complaint 
of left knee pain since February.  Thus, there is evidence of 
an in-service injury to the veteran's left knee.

However, post-service medical records are absent any 
complaints of or treatment for either a left knee or a right 
knee disability.  Thus, the medical evidence fails to show 
that the veteran currently suffers from a bilateral knee 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a bilateral knee 
disability exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for a bilateral knee disability have not 
been established.  38 C.F.R. § 3.303. 

With respect to the veteran's back, the service medical 
records indicate right lumbar strain in April 1962.  However, 
on the clinical examination for separation from service, the 
veteran's spine was evaluated as normal.  Thus, the Board 
cannot conclude a "chronic" back condition was incurred 
during service.  

Further, the medical evidence does not show treatment or 
diagnosis of a back problem until many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Post-service medical records 
indicate that the veteran presented in September 2004 with 
complaint of low back pain for the last two or three years.  
A tumor on the spine was suspected.  A November 2004 medical 
report noted that the veteran had a metal cabinet weighing 
500 pounds fall on him, pinning him down.  The physician 
stated that he couldn't say that this was the cause of the 
veteran's back pain although the veteran had back pain after 
that incident.  In a January 2005 medical report, the 
physician noted that it was unknown whether the veteran's 
back pain was related to bony lesion and that the veteran had 
a history of back/hip injury which was when the symptoms 
began.    

Therefore, the single instance of treatment during service 
for back strain must have been an acute and transitory 
condition, since no further problems are reported until many 
years after service.  
  
With respect to the veteran's right hip, the service medical 
records are absent complaints, findings or diagnoses of any 
problems with the veteran's right hip during service.  On the 
clinical examination for separation from service, the 
veteran's spine and other musculoskeletal systems were 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from a hip disorder during 
service. 
          
Further, the medical evidence does not show treatment or 
diagnosis of a hip problem until many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Post-service medical records 
indicate that a November 2004 medical report noted that the 
veteran had right hip pain after a metal cabinet weighing 500 
pounds fell on him, pinning him down.  However, the veteran 
did not complain about hip pain but about back pain.  In 
addition, there is no diagnosis of record relating to the 
veteran's right hip. 

The evidence does not otherwise show the presence of a 
current chronic right hip disability.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Thus, the medical evidence fails to show that the veteran 
currently suffers from a right hip disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a current right hip disability exists and that 
it was caused by or aggravated by the veteran's military 
service, a preponderance of the evidence is against 
establishing service connection for right hip disability.  38 
C.F.R. § 3.303. 

e.	Arthritis

The veteran seeks service connection for arthritis as 
secondary to his service-connected disabilities which 
resulted from a February 1964 automobile accident.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The service medical records are absent complaints, findings 
or diagnoses of arthritis during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the post-service medical 
records are also absent complaints, findings or diagnoses of 
arthritis.

The evidence does not otherwise show the presence of a 
current arthritis.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  Moreover, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Thus, the medical evidence fails to show that the veteran 
currently suffers from arthritis.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that arthritis exists and it was caused by or aggravated by 
the veteran's military service, or the result of a service-
connected disability, the criteria for establishing service 
connection for arthritis have not been established.  38 
C.F.R. §§ 3.303, 3.310. 

f.	Dental

The veteran seeks service connection for a dental disability 
as a result of a February 1964 automobile accident.   

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Dental disabilities 
are compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule or ratings - dental and oral conditions), 
Diagnostic Codes 9900-9916.  Missing teeth are compensable 
for rating purposes under Diagnostic Code 9913 ("loss of 
teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913.

There is no evidence of record, that the veteran has a dental 
disability which is the result of loss of substance of body 
of maxilla or mandible, either trauma-induced or otherwise.  
In addition, there is no evidence that the veteran suffers 
from any other disability listed under 38 C.F.R. § 4.150.    

The Board accordingly finds that veteran is not entitled to 
service connection for a dental disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for scars of the left 
forearm, right upper arm, right hand, and left knee is 
denied.

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for bilateral knees, right 
hip and back disabilities is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a dental disability is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


